UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PROERTY OF THE PEOPLE, INC., et al.,             :
                                                 :
       Plaintiffs,                               :
                                                 :       Civil Action No.:      17-1677 (RC)
       v.                                        :
                                                 :       Re Document Nos.:      12, 14
OFFICE OF MANAGEMENT AND                         :
BUDGET,                                          :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT;
              DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                      I. INTRODUCTION

       Pursuant to the Freedom of Information Act (“FOIA”), Plaintiffs Ryan Noah Shapiro and

Property of the People, Inc. seek disclosure of certain portions of entries appearing on an

electronic calendar maintained by the Director of the Office of Management and Budget

(“OMB”). Both parties have moved for summary judgment. Citing FOIA Exemption 5’s

deliberative process privilege, OMB contends that factual information featured in some calendar

entries—including, the identities of meeting participants and the locations of meetings—is not

subject to release. This is so, OMB argues, even though Plaintiffs do not seek the release of the

specific subject matters of any purportedly deliberative meetings. In addition, citing the

presidential communications privilege, OMB asserts that it may withhold other entries in full.

As explained below, the Court rejects OMB’s claim that, in the context of this case, the

deliberative process privilege covers factual information featured in the calendar entries logging

the OMB Director’s meetings. With respect to OMB’s withholdings under only the presidential
communications privilege and under both the presidential communications privilege and the

deliberative process privilege, the Court denies the cross-motions for summary judgment. The

declarations submitted by OMB are insufficiently detailed and conclusory, and thus, do not

permit the Court to determine whether the agency may properly withhold any of the disputed

calendar entries under the presidential communications privilege. OMB may file a renewed

motion for summary judgment and must submit supplemental declarations and other materials

supporting its claimed exemption. And Plaintiffs may renew their cross-motion in response.


                                        II. BACKGROUND

       In May 2017, Plaintiffs Ryan Noah Shapiro and Property of the People, Inc. submitted a

FOIA request to OMB, seeking (1) all official visitor logs and/or records concerning visits made

to OMB; (2) all phone call logs for Director Mick Mulvaney or any acting or permanent OMB

Director; and (3) all calendar or appointment books for Director Mulvaney or any acting or

permanent OMB Director, generated since January 20, 2017. 1 See Decl. of Heather Walsh

(“First Walsh Decl.”) ¶ 6, ECF No. 12-3; see also Compl. ¶ 9, ECF No. 1. OMB later informed

Plaintiffs that it does not maintain visitor logs or call logs, and thus, it possesses no records

responsive to the first two categories of requested documents. See First Walsh Decl. ¶ 6.

Plaintiffs are apparently satisfied with that response, and the motions presently before the Court

concern only the final category of records. See Mem. P. & A. Supp. Def.’s Mot. Summ. J.

(“Def.’s MSJ”) at 2, ECF No. 12-1; see generally Mem. P. & A. Supp. Pls.’ Cross-Mot. Summ. J

& Opp’n Def.’s Mot. Summ. J. (“Pls.’ MSJ”), ECF No. 13.


       1
           At the time that this suit was filed, it also concerned a FOIA request submitted to the
Council on Environmental Quality (“CEQ”), seeking similar records. See Compl. ¶ 12–14, 16.
Plaintiffs later dismissed their suit against CEQ. See Stipulation of Dismissal with Prejudice,
ECF No. 8.

                                                   2
       In its search for records responsive to Plaintiffs’ request for calendar or appointment

books, OMB reviewed Microsoft Outlook calendars maintained by Mark Sandy—the Acting

Director of OMB from January 20, 2017 until mid-February 2017—and by current OMB

Director Mick Mulvaney. See First Walsh Decl. ¶ 8. OMB identified 208 pages of calendar

records as responsive to Plaintiffs’ request. See First Walsh Decl. ¶¶ 9–13. OMB released all

208 pages to Plaintiffs, but redacted numerous calendar entries, citing FOIA Exemptions 5 and 6.

See First Walsh Decl. ¶ 17. Plaintiffs do not challenge the adequacy of OMB’s search and do not

challenge OMB’s withholdings under FOIA Exemption 6. But Plaintiffs dispute a portion of

OMB’s Exemption 5 withholdings. See Def.’s Statement of Material Facts Supp. Def.’s Mot.

Summ. J. ¶ 16 (“Def.’s SMF”), ECF No. 12-2. Specifically, this suit concerns certain

withholdings under Exemption 5’s deliberative process and presidential communications

privileges. 2 See generally Pls.’ MSJ.

       Pursuant to the deliberative process privilege, OMB has redacted “calendar entries that

would reveal the particular subject matter of agency meetings, as well as entries for preparatory

sessions that would reveal the deliberations occurring in subsequent meetings.” Def.’s SMF ¶

13; see also First Walsh Decl. ¶¶ 18, 20–25. More precisely, OMB contends that it has “redacted

certain entries that reference specific narrow discussions reflecting the thinking and deliberations

of Executive Branch officials, including the Director.” First Walsh Decl. ¶ 21. OMB has

provided a general description of the topics of discussion at the meetings memorialized by the



       2
          Initially, Plaintiffs also challenged Defendant’s withholding of a single calendar entry
under the attorney-client privilege. See Pls.’ MSJ at 22–28. But OMB has since agreed to turn
over the once-disputed entry and, thus, the Court will not assess the propriety of that
withholding. See Second Decl. of Heather Walsh (“Second Walsh Decl.”) ¶ 7, ECF No. 16-2;
see Muckrock, LLC v. CIA, 300 F. Supp. 3d 108, 120 (D.D.C. 2018) (“[T]he standard FOIA
claim is typically deemed moot once the agency produces the requested records.”).

                                                 3
calendar entries—for example, “tax policy” or “healthcare policy.” First Walsh Decl. ¶ 24; First

Walsh Decl. Ex. 1, ECF No. 12-3. In addition, OMB has redacted one calendar entry under the

deliberative process privilege because, though the subject matter of the meeting is not featured

directly on the calendar, the entry features the names of meeting participants and, OMB contends

that “[i]f the names of those individuals were released, the topic of the meeting would be easily

ascertained given public, external events going on at the time the meeting occurred.” Second

Walsh Decl. ¶ 6.

       Plaintiffs do not challenge OMB’s withholding of the subject matter of the meetings for

which OMB has asserted the deliberative process privilege. See Pls.’ MSJ at 1, n.1. Rather,

Plaintiffs challenge OMB’s redaction of additional information included in these calendar

entries—such as, the names of meeting attendees, the locations of meetings, and the “inviter”

who added the meetings to the Director’s calendar. See Pls.’ MSJ at 1–11. OMB has agreed to

turn over this information with respect to many calendar entries, but insists that redaction is

warranted to shield the names of meeting participants, the locations of meetings, and the like

with respect to entries for which the agency has determined that release of this information

“would so expose the deliberative process that it must be covered by the privilege.” See Def.’s

Consolidated Opp’n to Pls.’ Cross-Mot. Summ. J. & Reply Supp. Def.’s Mot. Summ. J. (“Def.’s

Opp’n & Reply”) at 6, ECF No. 16 (internal quotation marks omitted) (quoting Wolfe v. HHS,

839 F.2d 768, 774 (D.C. Cir. 1988) (en banc)).

       Pursuant to the presidential communications privilege, OMB has redacted “calendar

entries that memorialize communications with the President, Vice President, or their senior

advisors, or preparations for such meetings.” Def.’s SMF ¶ 14. According to OMB, it has “only

redacted those entries in which (1) the President or Vice President attended the meeting; (2) the



                                                 4
meeting took place in a location in which it would be easily inferred that the President or Vice

President was in attendance; or (3) the calendar entry reflected preparation for a meeting that fell

under one of the previous two categories.” Second Walsh Decl. ¶ 3. These meetings include

“instances in which Director Mulvaney either advised the President or Vice President directly or

provided advice to other [Executive Office of the President] officials who would use that

information and analysis to inform their advice to the President.” Second Wash Decl. ¶ 5. For

entries that OMB contends are covered by both the deliberative process privilege and the

presidential communications privilege, Plaintiffs do not challenge the withholding of the subject

matter of the meetings. See Pls.’ MSJ at 1 n.1. But for entries for which OMB invokes only the

presidential communications privilege, Plaintiffs seek disclosure of all redacted information. See

Reply Supp. Pls.’ Cross-Mot. Summ. J. (“Pls.’ Reply”) at 10–22, ECF No. 18. The parties have

filed cross motions for summary judgment, which are now ripe for decision.


                                   III. LEGAL STANDARD

                                A. Freedom of Information Act

       The Freedom of Information Act, or FOIA, “sets forth a policy of broad disclosure of

Government documents in order ‘to ensure an informed citizenry, vital to the functioning of a

democratic society.’” FBI v. Abramson, 456 U.S. 615, 621 (1982) (quoting NLRB v. Robbins

Tire & Rubber Co., 437 U.S. 214, 242 (1978)); see also Judicial Watch, Inc. v. U.S. Dep’t of

Def., 847 F.3d 735, 738 (D.C. Cir. 2017) (“Congress enacted FOIA to give the public ‘access to

official information long shielded unnecessarily from public view.’” (quoting Nat’l Ass’n of

Criminal Def. Lawyers v. U.S. Dep’t of Justice Exec. Office for U.S. Attorneys, 829 F.3d 741,

744 (D.C. Cir. 2016)). The Act mandates release of properly requested federal agency records

unless the materials fall squarely within one of nine statutory exemptions. Milner v. Dep’t of

                                                 5
Navy, 562 U.S. 562, 565 (2011); Students Against Genocide v. Dep’t of State, 257 F.3d 828, 833

(D.C. Cir. 2001) (citing 5 U.S.C. § 552(a)(3)(A), (b)).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009) (citing

Bigwood v. U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007)). The agency is

entitled to summary judgment if no material facts are genuinely in dispute and the agency

demonstrates “that its search for responsive records was adequate, that any exemptions claimed

actually apply, and that any reasonably segregable non-exempt parts of records have been

disclosed after redaction of exempt information.” Competitive Enter. Inst. v. EPA, 232 F. Supp.
3d 172, 181 (D.D.C. 2017). “This burden does not shift even when the requester files a cross-

motion for summary judgment because ‘the Government ultimately has the onus of proving that

the documents are exempt from disclosure,’ while the ‘burden upon the requester is merely to

establish the absence of material factual issues before a summary disposition of the case could

permissibly occur.’” Hardy v. ATF, 243 F. Supp. 3d 155, 162 (D.D.C. 2017) (brackets omitted)

(quoting Pub. Citizen Health Research Grp. v. FDA, 185 F.3d 898, 904–05 (D.C. Cir. 1999)).

       To carry its burden, the agency must provide “a relatively detailed justification,

specifically identifying the reasons why a particular exemption is relevant and correlating those

claims with the particular part of the withheld document to which they apply.” Elec. Privacy

Info. Ctr. v. U.S. Drug Enf’t Agency, 192 F. Supp. 3d 92, 103 (D.D.C. 2016) (quoting Mead Data

Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977)). “[T]he government

cannot justify its withholdings on the basis of summary statements that merely reiterate legal

standards or offer ‘far-ranging category definitions for information.’” Citizens for Responsibility

& Ethics in Wash. v. U.S. Dep’t of Justice, 955 F. Supp. 2d 4, 13 (D.D.C. 2013) (quoting King v.



                                                 6
U.S. Dep’t of Justice, 830 F.2d 210, 221 (D.C. Cir. 1987)). A court will endorse an agency’s

decision to withhold records if the agency’s justification for invoking a FOIA exemption

“appears ‘logical’ or ‘plausible.’” Pinson v. U.S. Dep’t of Justice, 245 F. Supp. 3d 225, 239

(D.D.C. 2017) (quoting Wolf v. CIA, 473 F.3d 370, 374–75 (D.C. Cir. 2007)). Nonetheless,

“exemptions from disclosure must be narrowly construed . . . and conclusory and generalized

allegations of exemptions are unacceptable.” Morley v. CIA, 508 F.3d 1108, 1114–15 (D.C. Cir.

2007) (citation and internal quotation marks omitted); see also Senate of Com. of P.R. v. U.S.

Dep’t of Justice, 823 F.2d 574, 585 (D.C. Cir. 1987) (“[W]here no factual support is provided for

an essential element of the claimed privilege or shield, the label ‘conclusory’ is surely apt.”).

                                      B. FOIA Exemption 5

          OMB relies solely on FOIA Exemption 5 to shield the disputed calendar entries. FOIA

Exemption 5 protects “inter-agency or intra-agency memorandums or letters that would not be

available by law to a party . . . in litigation with the agency.” 5 U.S.C. § 552(b)(5). “To qualify,

a document must . . . satisfy two conditions: its source must be a Government agency, and it

must fall within the ambit of a privilege against discovery under judicial standards that would

govern litigation against the agency that holds it.” Dep’t of Interior v. Klamath Water Users

Protective Ass’n (“Klamath”), 532 U.S. 1, 8 (2001). “Exemption 5 ‘incorporates the traditional

privileges that the Government could assert in civil litigation against a private litigant’—

including the presidential communications privilege, the attorney-client privilege, the work

product privilege, and the deliberative process privilege—and excludes these privileged

documents from FOIA’s reach.” Loving v. Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008)

(quoting Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312, 321 (D.C. Cir.

2006)).



                                                  7
                                         IV. ANALYSIS

       This case concerns OMB’s invocation of FOIA Exemption 5 to shield, in part or in full,

entries from the electronic appointment calendar of the OMB Director. Citing the deliberative

process privilege, OMB contends that it may withhold information such as the names of meeting

attendees, the locations of meetings, and the “inviter” who scheduled meetings because such

information may be revelatory of agency deliberations. See Def.’s Opp’n & Reply at 4–11.

And, citing the presidential communications privilege, OMB maintains that it may withhold in

full calendar entries that memorialize meetings between the OMB Director and the President,

Vice President, and/or the President’s senior advisors—as well as certain entries that reflect

meetings held to prepare for meetings between the OMB Director and the President, Vice

President and/or the President’s senior advisors—that were conducted in furtherance of

presidential decisionmaking. See Def.’s Opp’n & Reply at 11–24.

       As explained below, with respect to records for which OMB asserts only the deliberative

process privilege, the Court denies OMB’s motion for summary judgment and grants Plaintiffs’

motion for the same. OMB must release factual information—including the names of meeting

attendees, the name of an “inviter,” and the locations of meetings—featured in these records.

With respect to OMB’s withholdings under only the presidential communications privilege and

under both the presidential communications privilege and the deliberative process privilege, the

Court denies the cross-motions for summary judgment. The declarations submitted by OMB are

insufficiently detailed and conclusory and, thus, do not permit the Court to determine whether

the agency may properly withhold any of the calendar entries under the presidential

communications privilege. OMB may file a renewed motion for summary judgment and must




                                                 8
submit supplemental declarations and other materials supporting its claimed exemption. And

Plaintiffs may renew their cross-motion in response.

                                A. Deliberative Process Privilege

       Plaintiffs challenge OMB’s reliance on the deliberative process privilege to shield factual

information featured in certain entries on the OMB Director’s electronic appointment calendar.

See Pls.’ MSJ at 1–11. Specifically, with respect to meetings that OMB has labelled

deliberative, Plaintiffs seek disclosure of portions of calendar entries that indicate, among other

things, the meeting participants, the locations of meetings, and the “inviter” who scheduled the

meetings. See Pls.’ MSJ at 1–11. Significantly, Plaintiffs do not request that OMB release the

subject matter of any of these purportedly deliberative meetings. See Pls.’ MSJ at 1 n.1. OMB

has released factual information for many of the calendar entries, but with respect to a select

portion of the entries, OMB has left redacted the meeting location and/or participants because it

contends that release of this material “would so expose the deliberative process that it must be

covered by the privilege.” Def.’s Opp’n & Reply at 6 (quoting Wolfe v. HHS, 839 F.2d 768, 773

(D.C. Cir. 1998) (en banc)). As explained below, the Court concludes that OMB must release

the disputed material.

       The deliberative process privilege “protects ‘documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process by which government decisions

and policies are formulated.’” Loving, 550 F.3d at 38 (quoting Klamath, 532 U.S. at 8). The

“privilege rests on the obvious realization that officials will not communicate candidly among

themselves if each remark is a potential item of discovery and front page news, and its object is

to enhance the quality of agency decisions, by protecting open and frank discussion among those

who make them within the Government.” Klamath, 535 U.S. at 8–9 (internal citations and



                                                 9
quotation marks omitted). The privilege “helps to prevent premature disclosure of proposed

policies and protects against public confusion through the disclosure of documents suggesting

reasons for policy decisions that were ultimately not taken.” Judicial Watch, Inc. v. U.S. Postal

Serv., 297 F. Supp. 2d 252, 258–59 (D.D.C. 2004). “To fall within the deliberative process

privilege, materials must bear on the formulation or exercise of agency policy-oriented

judgment.” Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1435 (D.C. Cir.

1992). A record qualifies for withholding only if it is both “predecisional” and “deliberative.”

Access Reports v. U.S. Dep’t of Justice, 926 F.2d 1192, 1194 (D.C. Cir. 1991).

       “Under the deliberative process privilege, factual information generally must be

disclosed, but materials embodying officials’ opinions are ordinarily exempt.” Petroleum Info.

Corp., 976 F.2d at 1434 (citations omitted). Nevertheless, “the D.C. Circuit has cautioned

against overuse of the factual/deliberative distinction.” Goodrich Corp. v. U.S. Envtl. Prot.

Agency, 593 F. Supp. 2d 184, 189 (D.D.C. 2009). Instead, courts in this district rely on a

functional approach under which purely factual material is subject to release “unless the material

so inextricably intertwined with the deliberative sections of documents that its disclosure would

inevitably reveal the government’s deliberations,” In re Sealed Case, 121 F.3d 729, 737 (D.C.

Cir. 1997), or the selection of facts “reflects an exercise of discretion and judgment calls,”

Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 513 (D.C. Cir. 2011)

(internal quotation marks and citation omitted); cf. 5 U.S.C. § 552(b) (providing that “[a]ny

reasonably segregable portion of a record shall be provided to any person requesting such record

after deletion of the portions which are exempt”). That is, courts must “focus less on the nature

of the materials sought and more on the effect of the materials’ release: the key question in

[such] cases [is] whether the disclosure of materials would expose an agency’s decisionmaking



                                                 10
process in such a way as to discourage candid discussion within the agency and thereby

undermine the agency’s ability to perform its functions.” Dudman Commc’ns v. Dep’t of the Air

Force, 815 F.2d 1565, 1568 (D.C. Cir. 1987).

       OMB has fallen well short of demonstrating that the disputed factual information is so

inextricably intertwined with any deliberative portions of the calendar entries that disclosure

would reveal the agency’s deliberations. First, it is not at all clear how release of the disputed

material might reveal any aspect of the agency’s deliberative process. In the context of this case,

details about where a meeting was held, who scheduled a meeting, and who attended a meeting

reveal, at most, insignificant or readily observable details about an agency’s decisionmaking

process. Indeed, because Plaintiffs have not challenged the withholding of the subject matters of

these meetings, it is not even apparent exactly what decisionmaking processes are at issue with

respect to any particular calendar entry. Though Plaintiffs might infer the general topic of a

meeting from a list of meeting participants—the most potentially revelatory information in

dispute—release of this information would expose no suggestions, no recommendations, no

proposals, and no other aspect of the agency communications, and it is not apparent how

disclosure of this information might in any way discourage candid discussion within the agency.

See Access Reports, 926 F.2d at 1195 (noting that “[t]he ‘key question’ in identifying

‘deliberative’ material is whether disclosure of the information would ‘discourage candid

discussion within the agency’” (quoting Dudman Commc’ns Corp., 815 F.2d at 1567–68)). And,

with respect to the locations of meeting and the name of the “inviter” who scheduled the

meetings, the Court struggles to imagine anything one could possibly glean about the agency’s

deliberations from this information. The Court is not persuaded by OMB’s bald assertions to the

contrary.



                                                 11
       Second, and relatedly, this matter is quite different from Wolfe v. HHS, 839 F.2d 768

(D.C. Cir. 1988) (en banc), the primary case on which OMB relies. See Def.’s MSJ at 7–11;

Def.’s Opp’n & Reply at 6–9. In Wolfe, FOIA requesters sought access to a Regulations Log

maintained by the Secretary of Health and Human Services (“HHS”) that listed regulatory

actions submitted by the Food and Drug Administration (“FDA”) for review and approval; the

date on which HHS received the proposal from FDA; and, if applicable, the date on which HHS

had transmitted any approved proposals to OMB. See Wolfe, 839 F.2d at 771. Plaintiffs argued

that the log contained only factual information that was segregable from any agency deliberative

process and that it did not expose the substance of regulatory actions considered by the agencies.

See id. at 771–72. The Circuit, sitting en banc, disagreed with plaintiffs’ contention that, in the

context of the case, the fact/opinion distinction offered a useful test to divide deliberative

materials from nondeliberative information. See id. at 774. The “fact of the forwarding” of

certain actions from FDA to HHS and from HHS to OMB, operated as “the functional equivalent

of an intra-agency or inter-agency memorandum that states, ‘We recommend that a regulation on

this [named] subject matter be promulgated.’” Id. And “[t]he fact of a failure to forward from

the FDA to HHS, or from HHS to OMB [wa]s the equivalent of a memorandum from HHS to

FDA that states, ‘We disapprove of your recommendation that a particular regulation on this

[named] subject matter be promulgated.’” Id. at 774–75. Thus, the Circuit concluded that,

though superficially factual, the requested information “would reveal the timing of the

deliberative process and it would indicate the agency in which the deliberative process is at the

moment going forward.” Id. at 775.

       The information at issue in this case functions differently than the records in dispute in

Wolfe. Unlike in Wolfe, the disputed materials in this case have scant potential to expose internal



                                                  12
agency deliberations. Revealing, for example, that the OMB Director scheduled a “regulatory

policy” meeting with certain White House advisors would offer, at the very most, only very

limited insight into possible topics of discussion at the meeting. Certainly, in the context of this

case, disclosure of the fact that certain officials met—or, at least, planned to meet—in a

particular location does not shed light on whether the agency resolved or even considered any

matter at all, let alone expose the exact substance of internal agency decisions and the timing of

those decisions, as in Wolfe. The Court disagrees that Wolfe bears on the propriety of OMB’s

withholding in this case.

       Third, other courts in this district have held that similar factual information is not

protected by the deliberative process privilege. For example, in Judicial Watch, Inc. v. Dep’t of

Navy, 25 F. Supp. 3d 131 (D.D.C. 2014), a court ordered an agency to release the names of

signatories to contracts that the agency had entered with five companies. See id. at 133, 139–40.

The court reasoned that the names were “indisputably factual,” did not “embody[] officials’

opinions,” and did not “bear on the formulation or exercise of agency policy-oriented judgment.”

Id. at 140 (internal quotation marks and citations omitted). Furthermore, the agency had not

shown “how the names implicate[d] any deliberative process that may have gone into the

creation of [the disputed document] as a whole.” Id. Similarly, in Judicial Watch, Inc. v. U.S.

Dep’t of Treasury, 796 F. Supp. 2d 13 (D.D.C. 2011), a court in this district concluded that,

though factual information from an analytical memorandum was covered by the deliberative

process privilege to the extent that it might expose the agency’s decisionmaking processes or the

timing of internal agency actions, the agency could not withhold segregable factual information

that would not expose agency deliberations. Id. at 26–29. Following the court’s in camera

review of the disputed documents, it found that portions of meeting minutes were segregable



                                                 13
from deliberative material. See id. at 29. Specifically, the court concluded that “the headers at

the top of each set of minutes that list the date and time of the meeting, the names of the . . .

Committee members present, and the names of observers” were subject to release. See id.; see

also Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Homeland Sec., 592 F. Supp.
2d 111, 117–19 (concluding that records of visits by individuals entering parts of the White

House complex that were in the possession of the Secret Service were not protected by the

presidential communications privilege because, among other reasons, “[s]hielding such general

information as the identities of visitors would ‘considerably undermine the purposes of FOIA to

foster openness and accountability in government’” (quoting Judicial Watch, Inc., 365 F.3d at

1118)). 3 These same considerations apply in this case.

       The Court is not persuaded by OMB’s invocation of cases involving factual information

that could not be released without jeopardizing the privacy of agency deliberations. See Def.’s

Opp’n & Reply at 7–9. For example, OMB contends that Elec. Frontier Found. v. Nat’l Security

Agency, 2016 WL 1059389 (N.D. Ca. Mar. 17, 2016)—a decision by a district court in another

jurisdiction—supports the application of the deliberative process privilege to the factual material

in dispute in this case. In that case, plaintiffs sought release of the names of small government

components mentioned in a document that the court had already found to be deliberative. See id.

at 3. Observing that the question of whether the names would implicate the government’s

deliberative process presented a “close” question, the court found—without much in the way of



       3
          It bears mentioning that, in a case involving plaintiffs seeking very similar records, the
Circuit concluded that the visitor records were not “agency records” within the meaning of
FOIA. See Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208 (D.C. Cir. 2013). The Circuit
in no way undermined the alternative approach of the district court. See id. at 230. Furthermore,
the Circuit explicitly noted that its holding did not apply to the records of OMB and other offices
located on the grounds of the White House Complex that are subject to FOIA. See id. at 232–34.

                                                  14
analysis—that the names were covered by the privilege. See id. But, given that the dearth of

analysis and the fact-specific nature of the application of FOIA exemptions, this Court hardly

regards that case as convincing authority supporting the application of the deliberative process

privilege in this case.

        Likewise, OMB cites Cofield v. City of LaGrange, Ga., 913 F. Supp. 608 (D.D.C. 1996),

a case in which plaintiffs sought access to materials maintained by the Department of Justice that

related to voting rights. See id. at 612–13. In that case, a court in this district concluded that

maps that “reflect[ed] manipulation and analysis of the facts by [Department of Justice]

personnel” were not subject to release. Id. at 616. The court also found that “documents with

internal routing notations [we]re within the scope of the [deliberative process] privilege, because

such notations may reasonably lead to identification of those individuals involved in the

decisionmaking process, a result that could chill open and frank discussions within the agency.”

Id. at 617. Neither concern is at issue in this case. As explained above, the release of factual

information regarding who attended meetings, who scheduled meetings, and where meetings

were held is not intertwined with any deliberative process in these particular documents. And

the disclosure of this information reveals, at the very most, the names of individuals who may

have been consulted on unspecified policy matters and cannot be reasonably understood as

exposing the identities of decisionmakers in a manner that might chill discussions within the

agency. 4



        4
          The Court also rejects OMB’s suggestion that it might be permitted to withhold factual
information, such as the names of individuals who attended meetings with the Director, on the
ground that “[i]f the names of those individuals were released, the topic of the meeting would be
easily ascertained given public, external events going on at the time the meeting occurred.”
Second Walsh Decl. ¶ 6. OMB relies on the “mosaic theory,” see Def.’s MSJ at 12 n.4, 19,
which recognizes that “[t]housands of bits and pieces of seemingly innocuous information can be
analyzed and fitted into place to reveal with startling clarity how the unseen whole must
                                                  15
        Finally, to accept OMB’s contention that the factual material at issue in this case is

covered by the deliberative process privilege would flout “the oft-repeated caveat that FOIA

exemptions are to be narrowly construed.” FBI v. Abramson, 456 U.S. 615, 630 (1982); see also

Soucie v. David, 448 F.2d 1067, 1078 (D.C. Cir. 1971) (noting that “courts must beware of ‘the

inevitable temptation of a governmental litigant to give [Exemption 5] an expansive

interpretation in relation to the particular records in issue” (quoting Ackerly v. Ley, 420 F.2d
1336, 1341 (D.C. Cir. 1969)). OMB argues that information such as the location at which a

meeting was held might expose the agency’s deliberative process, but OMB fails to articulate

how this information might be used to gain an insight into the agency’s decisionmaking process

or how disclosure of this information might inhibit agency discussions. In sum, the Court rejects

OMB’s bald contention that it may withhold factual information featured in the OMB Director’s

calendar entries. OMB must release the disputed material, including the names of schedulers,

the names of meeting attendees, and the locations of meetings from the calendar entries that it

has labelled as deliberative. 5




operate.” Halkin v. Helms, 598 F.2d 1, 8 (D.C. Cir. 1978). But OMB cites not one case applying
this theory outside of the national security context. And this Court knows of none. Cf. Ctr. for
Nat’l Sec. Studies v. U.S. Dep’t of Justice, 331 F.3d 918, 926–32 (D.C. Cir. 2003) (describing the
deference owed to the Executive in the FOIA national security context). And OMB fails to
explain why application might be appropriate in this case given that it apparently bears no
connection to national security. Furthermore, it seems to this Court that such an extension is
potentially limitless and would grossly undermine the purpose of FOIA.
        5
          This conclusion applies to calendar entries for which OMB has asserted only the
deliberative process privilege. For calendar entries for which OMB has asserted both the
deliberative process privilege and the presidential communications privilege, the Court will
reserve judgment regarding which portions, if any, of those records must be disclosed because,
as explained below, the presidential communications privilege sweeps farther than the
deliberative process privilege and may shield factual information included in protected records.

                                                 16
                           B. Presidential Communications Privilege

       OMB next invokes the presidential communications privilege to shield calendar entries

that “memorialize communications with the President, Vice President, or their senior advisors”

and entries that “encompass preparations for such meetings.” First Walsh Decl. ¶ 26. According

to OMB, it raises the privilege for “entries in which (1) the President or Vice President attended

the meeting; (2) the meeting took place in a location in which it would be easily inferred that the

President or Vice President was in attendance; or (3) the calendar entry reflected preparation for

a meeting that fell under one of the previous two categories.” Second Walsh Decl. ¶ 3. OMB

asserts that, while it “left unredacted voluminous meetings with vague captions or captions that

describes broad topics,” First Walsh Decl. ¶ 20, it has “invoked the [presidential communications

privilege] judiciously and only for those entries that it deemed sufficiently revelatory of

presidential decisionmaking.” Def.’s Opp’n & Reply at 13.

       Plaintiffs challenge OMB’s withholdings under the presidential communications

privilege. With respect to calendar entries for which OMB has asserted both the presidential

communications privilege and the deliberative process privilege, Plaintiffs seek no additional

information about the topic of any meetings, and request only disclosure of other information

featured in the entry—such as the names of meeting attendees and the locations of meetings. See

Pls.’ MSJ at 1 n.1. With respect to entries for which OMB has invoked only the presidential

communications privilege, Plaintiffs seeking disclosure of the full entries, including the subject

matter of the meetings. Plaintiffs contend that the presidential communications privilege is

inapplicable to the disputed calendar entries because (1) OMB has not adequately demonstrated

that the subject matter of the meetings involved advice on matters of direct presidential

decisionmaking; (2) OMB has not adequately demonstrated that each meeting involved an



                                                 17
immediate White House adviser or their staff; and (3) even if the topics of meetings are not

subject to release, the privilege does not shield segregable information such as the names of

meeting attendees. See Pls.’ MSJ at 11–22; Pls.’ Reply at 10–23. As explained below, the Court

concludes that OMB’s submissions are insufficient to demonstrate that any of the disputed

calendar entries are properly shielded by the presidential communications privilege.

Nevertheless, the Court will permit OMB to supplement its submissions and file a renewed

motion for summary judgment. And Plaintiffs will be permitted to respond to OMB’s more

detailed submissions.

       Like the deliberative process privilege, the presidential communications privilege shields

Executive Branch decisionmaking. In re Sealed Case, 121 F.3d 729, 745 (D.C. Cir. 1997). But

while the deliberative process privilege applies to executive officials generally, the presidential

communications privilege applies specially to the President. See id. “[R]ooted in constitutional

separation of powers principles and the President’s unique constitutional role,” id., the privilege

“preserves the President’s ability to obtain candid and informed opinions from his advisors and

to make decisions confidentially.” Loving v. Dep’t of Def., 550 F.3d 32, 38 (D.C. Cir. 2008)

(internal quotation marks, citations, and alterations omitted). The presidential communications

privilege “applies to communications made in the process of arriving at presidential decisions.”

In re Sealed Case, 121 F.3d at 745. It covers “documents in their entirety, and covers final and

post-decisional materials as well as pre-deliberative ones.” Id. The privilege protects only

“‘communications directly involving and documents actually viewed by the President,’” and

“documents ‘solicited and received’ by the President or his ‘immediate White House advisers

[with] . . . broad and significant responsibility for investigating and formulating the advice to be

given to the President.’” Loving, 550 F.3d at 37 (alterations in original) (quoting Judicial Watch,



                                                 18
Inc. v. Dep’t of Justice, 365 F.3d 1108, 1114 (D.C. Cir. 2004)). Courts in this district have also

found that the privilege extends to internal agency documents that memorialize privileged

communications between the agency and President or immediate White House advisers. See,

e.g., Citizens for Responsibility & Ethics in Wash. v. DHS, 2008 WL 2872183 (D.D.C. July 22,

2008).

         First, as Plaintiffs contend, it is not at all clear from OMB’s filings whether the disputed

calendar entries catalog meetings with individuals who qualify as “immediate White House

advisers,” Judicial Watch, Inc., 365 F.3d at 1112, for purposes of the presidential communications

privilege. Though the D.C. Circuit has not provided specific guidance on the exact parameters of

this class of advisers, it has unambiguously rejected an approach that would classify a broad

assortment of Executive Branch officials as such advisers. In Judicial Watch, Inc. v. Dep’t of

Justice, a defendant-agency argued that the presidential communications privilege extended to

recommendations authored by the Pardon Attorney because his “‘sole’ responsibility was to advise

the President on pardon applications,” rendering him “in effect, a White House adviser” on these

issues, “notwithstanding the location and staff function of the Pardon Attorney in the Justice

Department.” Id. The Circuit disagreed, holding that “the presidential communications privilege

applies only to those pardon documents ‘solicited and received’ by the President and his immediate

White House advisers who have ‘broad and significant responsibility for investigating and

formulating the advice to be given the President,’” a group to which the Pardon Attorney did not

himself belong. Id. at 1114. The Circuit concluded that the boundaries set by earlier cases had

adequately protected the confidentiality of the President’s decisionmaking process and found that

the extension sought by the agency, which would label as privileged internal agency documents

“that never make their way to the Office of the President on the basis that the documents were



                                                 19
created for the sole purpose of advising the President on a non-delegable duty[,] [wa]s

unprecedented and unwarranted.” Id. at 1116–17.

       Importantly, the Circuit observed that neither “the Deputy Attorney General [n]or the

Attorney General”—both advisers to the President on more varied subjects than the Pardon

Attorney—“[can] be equated with the close presidential advisers discussed in In re Sealed Case,”

id. at 1120, the Circuit decision that extended the presidential communications privilege “beyond

communications directly involving and documents actually viewed by the President, to the

communications and documents of the President’s immediate White House advisers and their

staffs.” Id. at 1114 (citing In re Sealed Case, 121 F.3d at 746–47). Though the Attorney General

serves as an adviser to the President, he also acts as the administrator of a Department subject to

FOIA, the Circuit explained. See Judicial Watch, Inc., 365 F.3d at 1120. Just as the Circuit had

done in prior cases, it declined to disentangle actions taken by the Attorney General in his capacity

as adviser to the President from actions taken in his capacity as agency head. See id. at 1120–21

(citing Ryan v. Dep’t of Justice, 617 F.2d 781, 786–89 (D.C. Cir. 1980)); see also Ryan, 617 F.2d

at 789 (“Many cabinet officers, like the Attorney General, or the Office of Legal Counsel under

him, act as advisors to the President for many of their important functions; yet they are not

members of the presidential staff or exclusively presidential advisors, and are thus not exempt

from FOIA requirements.”).        The Circuit observed that “[e]xtension of the presidential

communications privilege to the Attorney General’s delegatee, the Deputy Attorney General, and

his staff, on down to the Pardon Attorney and his staff, with the attendant implication for expansion

to other Cabinet officers and their staffs, would, as the court pointed out in In re Sealed Case,

‘pose a significant risk of expanding to a large swath of the executive branch a privilege that is




                                                 20
bottomed on a recognition of the unique role of the President.’” Judicial Watch, Inc., 365 F.3d at

1121 (quoting In re Sealed Case, 121 F.3d at 752).

       Based on the present submissions, the Court cannot discern from OMB’s broad and vague

descriptions whether—and, if so, which—disputed calendar entries memorialize communications

with the President or with the President’s immediate White House advisers. And it appears from

OMB’s filings that it may have asserted the privilege with respect to meetings between individuals

who are decidedly not immediate White House advisers under Circuit precedent. In arguing that

the privilege should apply to the subset of calendar entries that OMB has deemed potentially

revelatory of presidential decisionmaking, OMB points to the several meetings that it left

unredacted that purportedly “involved the same presidential advisers to whom the D.C. Circuit

extended the [presidential communications privilege].” Def.’s Opp’n & Reply at 12. The cited

unredacted entries memorialize, among other things, a meeting between the OMB Director and the

Secretary of State, a meeting between the OMB Director and the Secretary of Homeland Security;

and a meeting between the OMB Director and the Secretary of Housing and Urban Development.

See Def.’s Opp’n & Reply at 12–13. OMB argues that “[t]he fact that [it] released these and many

other calendar entries describing meetings with presidential advisers reinforces the agency’s

assertion that it invoked the [presidential communications privilege] judiciously and only for those

entires that it deemed sufficiently revelatory of presidential decisionmaking.” Def.’s Opp’n &

Reply at 13. But, as explained above, OMB appears to misapprehend the reach of the privilege,

as the heads of agencies that are subject to FOIA are not immediate White House advisers for

purposes of the application of the privilege. Indeed, OMB seems to rely on the functional

definition of presidential adviser that was explicitly rejected in Judicial Watch. See Judicial

Watch, Inc., 365 F.3d at 1112, 1121–22. And because OMB has not provided an entry-by-entry



                                                21
accounting of the positions of purported White House advisers involved in meetings for which the

agency has asserted the presidential communications privilege, the Court is unable to discern

whether any of entries involve advisors for whom the privilege actually applies.

       Relatedly, OMB asserts that some of the redacted entries catalog meetings among internal

agency staff to prepare for meetings with the President or other White House advisers. See Def.’s

Opp’n & Reply at 11 & n.5. However, OMB fails to explain why these entries might meet the

requirement that documents or other communications directly involved the President or were

solicited and received by the President or his immediate White House advisers. OMB cannot rely

on the notion that preparatory meetings served some Executive Branch function to claim that a

privilege specially related to the unique role of the President applies. As the Circuit explained in

In re Sealed Case and Judicial Watch, the presidential communications privilege does not shield

internal agency communications that never reached the President or immediate White House

advisers, even if the documents bear on matters of Presidential decisionmaking. See Judicial

Watch, Inc. v. Consumer Fin. Prot. Bureau, 60 F. Supp. 3d 1, 13 n.5 (explaining that “the privilege

should not extend to staff in agencies outside the White House who may be providing advice on a

matter which may ultimately become one for presidential decisionmaking”); In re Sealed Case,
121 F.3d at 752 (noting that “[n]ot every person who plays a role in the development of presidential

advice . . . can qualify for the privilege”);. “Instead, consistent with . . . the underlying public

interest, [an agency’s] internal documents that are not ‘solicited and received’ by the President or

the Office of the President should be evaluated under the deliberative process privilege.” Judicial

Watch, Inc., 365 F.3d at 1121.

       In addition, OMB has not shown that each of the disputed entries “reflect presidential

decisionmaking and deliberations.” Ctr. for Effective Gov’t v. U.S. Dep’t of State, 7 F. Supp. 3d
22
16, 22 (D.D.C. 2013). To be sure, in many cases in which the presidential communications

privilege has been asserted, courts have not put a spotlight on this requirement. But, in In re Sealed

Case, the Circuit explained that the degree and nature of the President’s involvement in

decisionmaking may be relevant in assessing whether the privilege applies. See In re Sealed Case,
121 F.3d at 746–49. In the mine-run case, the connection to presidential decisionmaking—as

opposed to the decisionmaking authority of other government entities—is either apparent, see, e.g.,

United States v. Nixon, 418 U.S. 683 (1974) (assessing application of the privilege to certain tapes

and other document relating to conversations and meetings between the President and others), or

the agency has explained the connection to presidential decisionmaking, see, e.g., Citizens for

Responsibility & Ethics in Wash., 2008 WL 2872183, at *3 (finding that the presidential

communications privilege applied to documents memorializing communications related to “the

President’s decisions regarding the Federal response to Hurricane Katrina”). In this case, OMB

asserts that the privilege applies to certain entries on the calendar of an agency head, but offers no

indication of the presidential powers at issue.

       OMB is not solely an adviser to the president. See Sierra Club v. Andrus, 581 F.2d 895,

901–02 (D.C. Cir. 1978) (describing the roles of OMB apart from its role as adviser to the

president, including discharging its statutory duty to prepare a Budget and “multitudinous other

management, coordination, and administrative functions”), judgment reversed on other grounds.

And the mere fact of communications between the OMB Director and White House staff or agency

staff on matters of policy is insufficient to show that calendar entries concern matters of

presidential decisionmaking. It is hardly clear, for example, why the Court should infer that any

meetings among OMB staff members concerning preparations for a meeting with the Vice




                                                  23
President necessarily involved a matter of presidential decisionmaking, as OMB seems to suggest.

OMB must support its contention that the redacted entries relate to presidential decisionmaking.

       Finally, the Court rejects OMB’s contention that it is not required to reveal more about

the nature of the calendar entries to show that the presidential communications privilege applies.

See Def.’s Opp’n & Reply at 14. The burden to prove that an exemption applies belongs to the

government, and, as explained above, OMB has not discharged its burden in this case. To meet

its burden of showing that the presidential communications privilege shields the disputed

calendar entries, OMB may show that the “‘communications directly involve[ed] and documents

[were] actually viewed by the President,’” or that “documents [were] ‘solicited and received’ by

the President or his ‘immediate White House advisers [with] . . . broad and significant

responsibility for investigating and formulating the advice to be given to the President.’” Loving,
550 F.3d at 37 (alterations in original) (quoting Judicial Watch, Inc., 365 F.3d at 1114).

Alternatively, OMB may show that “[t]he material withheld either memorializes, summarizes,

describes or otherwise reflects the content of actual communications between the President or

White House advisers or their staff and agency personnel, even though it was not transmitted to

or from the White House in its current form.” Citizens for Responsibility & Ethics in Wash.,

2008 WL 2872183, at *2 (alterations and internal quotation marks omitted). OMB may file a

renewed motion for summary judgment and must submit supplemental declarations and other

materials supporting its claimed exemption, as explained in this Opinion. To do so, OMB must

provide sufficient information about each calendar entry and may not rely on broad claims to the

exemption based solely on the OMB Director’s function as an advisor to the President. Plaintiffs

may renew their cross-motion in response.




                                                24
                                     V. CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for summary judgment is GRANTED with

respect to OMB’s withholdings under only the deliberative process privilege. Both parties’

motions are DENIED with respect to OMB’s withholdings under the presidential

communications privilege or under both the presidential communications privilege and the

deliberative process privilege. OMB may file a renewed motion for summary judgment and

must submit supplemental declarations and other materials supporting its claimed exemption.

And Plaintiffs may renew their cross-motion in response. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.




Dated: September 14, 2018                                       RUDOLPH CONTRERAS
                                                                United States District Judge




                                              25